DETAILED ACTION
Introduction
Claims 1-28 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020, 12/2/2020, and 5/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
It is noted that on the IDS submitted 12/2/2020, the document WO2015052421A1 could not be considered as it was not provided. Additionally, on the IDS submitted 11/6/2020, the document cited as document #1 under Non-Patent Literature (Jakuba) could be not be considered as it is listed as 325 pages, however only 100 pages were included, and the document cited as document #2 under Non-Patent Literature (Bio-Inspired and Probabilistic Algorithms for Distributed Odor Source Localization using Mobile Robots) was not considered because only the abstract and table of contents have been included, without the complete document.
Claim Objections
Claims 2-18, 20, 23, 25, and 26 are objected to because of the following informalities:
In Claims 2-4 and 25, "wherein to present... comprises" should instead read "wherein presenting... comprises" or "wherein to present... the circuitry is further configured to" or similar.
In Claims 5, 8-18, and 26, "wherein to obtain... comprises" should instead read "wherein obtaining... comprises" or "wherein to obtain... the circuitry is further configured to" or similar.
In Claims 6 and 7, "configured to" should instead read "further configured to"
Claim 16 should end with a period.
In Claim 20, "wherein to change... comprises" should instead read "wherein changing... comprises" or "wherein to change... the circuitry is further configured to" or similar.
In Claim 23, “a route based on a raster scan algorithm” should instead read “the route based on the raster scan algorithm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the phrase “in which a gas leak is detected” renders the claim indefinite. Claim 1 previous recites “a gas leak” that is to be identified. It is unclear whether the recitation of “a gas leak” in Claim 5 is intended to refer to the same gas leak (i.e. should instead read “the gas leak”) or if the term in Claim 5 may refer to some different, second gas leak. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase in Claim 5 is interpreted as “in which the gas leak is detected.”
Regarding Claims 5, 8-18, and 26, the limitations further narrowing the obtaining of the route data render the claims indefinite. The claims are each worded with a format “to obtain the route data comprises to obtain route data…” that was “produced based on…” something, or “adjusted…” based on something. However, the only function recited to be performed by the circuitry is the obtaining itself. In other words, the claims do not recite that the circuitry is performing the producing or the adjusting. It is generally unclear whether the claims are intended to recite the producing or adjusting functions (e.g. the obtaining comprises producing or adjusting), or alternatively if the details about how the route was produced or adjusted are merely details of some functions happening outside the scope of what the circuitry is doing (in which case, the limitations merely amount to intended use and receive little patentable weight). The scope of the claims is therefore indefinite. For the purposes of examination, the claims are interpreted as reciting that the circuitry performs the reciting producing or adjusting functions.
Claims 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 10 (for Claim 11), 12 (for Claims 13-16), or 17 (for Claims 18-20) and for failing to cure the deficiencies listed above.
Regarding Claims 17 and 18, the recitation of the route being adjusted to “pause traversal” renders the claims indefinite. A route is generally understood to be a set of points defining a path that can be traversed. It is unclear how a route itself can be adjusted to pause traversal, as traversal of the route is at the discretion of the person or thing that uses the route. In other words, the pausing is recited as a route adjustment but would appear to be related to control of route travel or control of route guidance, rather than an adjustment to the route itself. The scope of the claim and the meaning of pausing is therefore indefinite. For the purposes of examination, the recitations of pausing are interpreted as any decision to change or modify a route or discontinue the use of a certain route for any guidance type purposes.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 and for failing to cure the deficiencies listed above.
Regarding Claim 18, the limitation “wherein to obtain route data comprises to obtain route data in which the route has been adjusted to pause traversal of the route in response to a determination that a detected wind velocity is less than a predefined velocity” renders the claim indefinite. Claim 17, from which Claim 18 depends, previously recites “a determination that a detected wind velocity satisfies a predefined threshold.” However, Claim 18 then recites “a determination” and “a detected wind velocity” as opposed to “the determination” and “the wind velocity.” It is generally unclear if the limitation in Claim 18 is intended to further narrow the determination that is already present in Claim 17 (i.e. Claim 18 is further limiting the satisfying of the threshold in Claim 17 to be a case where the wind velocity is less than a predefined velocity) or alternatively if Claim 18 is reciting a second determination with a different threshold. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as further narrowing the subject matter in Claim 17.
Regarding Claim 19, the phrase “in response to a determination that the wind velocity satisfied the predefined threshold for a predefined time period” renders the claim indefinite. The claim previously recites “a predefined time period.” It is unclear whether the second recitation of the term “a predefined time period” is intended to be the same period (i.e. should instead read “the predefined time period”) or alternatively is some different, second predefined time period. The scope of the claim is therefore indefinite. For the purposes of examination, the predefined time period in the phrase is interpreted as the same as the previously recited predefined time period.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 19 and for failing to cure the deficiencies listed above.
Regarding Claims 19 and 23, the limitation wherein the circuitry is configured to “resume” traversal of the route renders the claims indefinite. It is unclear what the scope of resuming traversal actually is, and whether resuming traversal is related to the presenting (i.e. instructing the resuming) or alternatively refers to some type of vehicle control, or refers to something else. The scope of the claim and the meaning of resuming is therefore indefinite. For the purposes of examination, the resuming is interpreted as any continuation of travel of a person or machine or any continuation of route data being used for navigation purposes.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 19 and for failing to cure the deficiencies listed above.
Regarding Claim 21, the limitation of the circuitry to “pause traversal” renders the claims indefinite. The claim does not recite any previous context or basis for traversal of the route. It is unclear what the scope of pausing actually is, and whether pausing traversal is related to the presenting (i.e. instructing a pause) or alternatively refers to some type of vehicle control, or refers to something else. The scope of the claim and the meaning of pausing is therefore indefinite. For the purposes of examination, the pausing is interpreted as any decision to change or modify a route or discontinue the use of a certain route for any guidance type purposes.
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 21 and for failing to cure the deficiencies listed above.
Regarding Claim 26, the phrase “route has been adjusted to reverse a direction of a cast perpendicular to the wind” renders the claim indefinite. The meaning of the term “cast” is used in the specification to refer to portions of the surge-cast algorithm. However, Claim 26 does not specify that it is detailing or describing the surge-cast algorithm, and the specification describes other alternative algorithms which can be used (such as a raster scan based algorithm or surge-spiral algorithm). It is therefore indefinite as to whether Claim 26 is limiting the scope of the route to the surge-cast algorithm, or whether the casting technique in Claim 26 is to be interpreted broadly as any perpendicular “casting” type of route portion, without requiring the entire surge-cast algorithm. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as referring to a surge-cast algorithm.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 27, and 28, the claims recites functions to obtain route data and present route data. These functions, under their broadest reasonable interpretation, are abstract ideas of a mental process, which can be performed by a human mentally, or manually using pen and paper (see 2106.04(a)(2)(III)). For example, the functions may correspond to a person recalling or receiving written route data and then presenting the route data by writing it down or speaking instructions to someone else. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the mobile compute device and its use in Claims 1, 27, and 28, and the circuitry to perform the functions in Claim 1 and machine-readable storage media in Claim 28. These elements are all recitations of generic computer components at a high level of generality. The claims do not provide a specific improvement in computer hardware itself, and the claims therefore act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the mobile compute device and its use in Claims 1, 27, and 28, and the circuitry to perform the functions in Claim 1 and machine-readable storage media in Claim 28. For the same reasons as presented above, these elements are all recitations of generic computer components at a high level of generality, used as tools to perform the functions, such that the claims act as mere instructions to “apply” the functions using a generic computer. This does not provide significantly more than the abstract idea (see MPEP 2106.05(f)). Thus, the claims are not patent eligible.
Dependent Claims 2-26 do not recite any functions or further limitations which integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 further detail the presenting by the circuitry as displaying, including displaying of a route overlaid on a map, or with arrows. This represents an additional element in the claims, however this is determined to be insignificant extra-solution activity as it pertains to mere data outputting (see MPEP 2106.05(g)) and is further determined to be well-understood, routine, and conventional in the art (see US2001/0027377A1, [0005] almost all recent vehicle navigation systems can display a route on a map and guidance arrows).
Claim 4 further details the presenting by the circuitry as audio or haptic output. This represents an additional element in the claims, however this is determined to be insignificant extra-solution activity as it pertains to mere data outputting (see MPEP 2106.05(g)) and is further determined to be well-understood, routine, and conventional in the art (see US2001/0002455A1, [0004] conventionally, navigation devices may output voice guidance from a speaker).
Claims 5, 6, 8-16, 24, and 26 detail the obtaining or producing of the route, including uses of a search area, use of various algorithms or models, and compensation for environmental objects or conditions. These are all further details of the obtaining and functions which can be performed mentally, such as by a person with the appropriate information. The claims therefore detail the abstract idea and do not add any additional elements.
Claim 7 further recites obtaining the route data from a remote compute device, which represents an additional element in the claim. However, this is the use of computer machinery in its ordinary capacity (e.g., to receive, store, or transmit data), such that the abstract idea is merely applied with computers performing generic functions, which does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 21060.05(f)(2)).
Claims 17-23 further recite obtaining the route data with adjustments including pausing or resuming of traversal of the route. These are further details of the abstract idea of a mental process, such as by a person with the appropriate information making the decision when to pause or resume or apply a specific algorithm. The claims therefore detail the abstract idea and do not add any additional elements.
Claim 25 further narrows the data presented, which is further detail of the abstract idea. The claim does not add any additional elements.
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed toward one or more machine-readable storage media, the broadest reasonable interpretation of which includes transitory signals, which are not directed to any of the statutory categories (see MPEP 2106.03(I)). It is suggested to amend the claim to recite “non-transitory machine-readable storage media” to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10, 12, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication WO2017/061351A1 (Amano et al.) (English translation used for citation purposes).
Regarding Claim 1, Amano et al. discloses a mobile compute device comprising:
circuitry (see p. 13, ln. 538, mobile terminal 4) configured to:
obtain route data indicative of a route to be traveled along to identify a location of a gas leak (see p. 13, ln. 537-540, a mobile terminal having a shortest route to a gas leakage point for a worker to use (i.e. travel along to identify the real-world location of the leak)); and
present the route data to a user to guide the user along the route (see p. 13, ln. 538, the shortest route being displayed).

Regarding Claim 2, Amano et al. discloses the mobile compute device of claim 1, wherein to present the route data to the user comprises to display a map of a geographic area with the route overlaid onto the map (see p. 13, ln. 537-540 displayed on the mobile terminal in steps including S5, S12, S14, and S17 (and see details of those steps at p. 11, ln. 434-435, and p. 12, ln. 458-459, p. 12, ln. 480-481), wherein images (Im2, Im3 or Im4 in Figures 10-12) are displayed, which show a map of a facility (physical features) with shortest route 91 or 92 overlaid).
Regarding Claim 3, Amano et al. discloses the mobile compute device of claim 1, wherein to present the route data to the user comprises to display directional arrows to the user indicative of directions in which to travel along the route (see p. 13, ln. 537-540 displayed on the mobile terminal in steps including S5, S12, S14, and S17 (and see details of those steps at p. 11, ln. 434-435, and p. 12, ln. 458-459, p. 12, ln. 480-481), wherein an image (Im2, Im3 or Im4) is displayed, each image including the route as an arrow (elements 91 or 92 in the figures)).
Regarding Claim 6, Amano et al. discloses the mobile compute device of claim 1, wherein the circuitry is configured to produce the route data (see p. 13, ln. 537-540 the route data being produced (processed or brought about) in order to display it).
Regarding Claim 10, Amano et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data that has been adjusted as a function of an environmental condition (see p. 9, ln. 365-367, route calculation excluding passages overlapping the gas cloud).
Regarding Claim 12, Amano et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data adjusted as a function of one or more objects present in an environment (see Figures 10-12, p. 2, ln. 69-76, the route is the shortest for a particular facility with various gas processing objects).
Regarding Claim 27, Amano et al. discloses a method comprising:
obtaining, by a mobile compute device (see p. 13, ln. 538, mobile terminal 4), route data indicative of a route to be traveled along to identify a location of a gas leak (see p. 13, ln. 537-540, a mobile terminal having a shortest route to a gas leakage point for a worker to use (i.e. travel along to identify the real-world location of the leak)); and
presenting, by the mobile compute device, the route data to a user to guide the user along the route (see p. 13, ln. 538, the shortest route being displayed).
Regarding Claim 28, Amano et al. discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a mobile compute device to (see p. 13, ln. 538, the functions executed on a mobile terminal 4, i.e. using instructions on a medium):
obtain route data indicative of a route to be traveled along to identify a location of a gas leak (see p. 13, ln. 537-540, a mobile terminal having a shortest route to a gas leakage point for a worker to use (i.e. travel along to identify the real-world location of the leak)); and
present the route data to a user to guide the user along the route (see p. 13, ln. 538, the shortest route being displayed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner’s note: the rejections of Claims 1-3, 6, 10, 12, 27, and 28 are alternative rejections to those presented above under 35 USC § 102.

Claims 1-4, 6-12, 14, 16, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.).

Regarding Claim 1, Neumann et al. discloses a mobile compute device comprising:
circuitry (see p. 727 the micro-drone having onboard compute capability) configured to:
obtain route data indicative of a route to be traveled along (see p. 727-729 the micro-drone having algorithms describing routes) to identify a location of a gas leak (see p. 727-729 intended for gas plume acquisition, tracking, and source declaration, which (p. 725) can be for leakage detection).

Neumann et al. does not explicitly recite the circuitry to:
present the route data to a user to guide the user along the route.

However, Geelen et al. teaches a mobile compute device with circuitry to (see [0016, 0128] a portable navigation device with microprocessor):
present the route data to a user to guide the user along the route (see Figure 3, [0124] the device displaying navigation data for instructions for a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and route data of Neumann et al. to be used in a navigation device to present the data to a user, as taught by Geelen et al., with the motivation of enhancing the robustness and flexibility of the use of route data to be used for additional cases such as the guidance of users who are walking or operating ground or air vehicles (see Geelen et al., [0123]) and with the motivation of improving routing by allowing for improved updating of map data (see Geelen et al. [0015-0016]).

Regarding Claim 2, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein to present the route data to the user comprises to display a map of a geographic area with the route overlaid onto the map.

However, Geelen et al. teaches the device as above, 
wherein to present the route data to the user comprises to display a map of a geographic area with the route overlaid onto the map (see Figure 3, [0124] map with physical features and route applied to map being displayed).
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 3, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein to present the route data to the user comprises to display directional arrows to the user indicative of directions in which to travel along the route.

However, Geelen et al. teaches the device as above, 
wherein to present the route data to the user comprises to display directional arrows to the user indicative of directions in which to travel along the route (see Figure 3, [0124], route shown as darkened path 304 superimposed with arrows giving the travel direction).
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 4, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein to present the route data comprises to emit sounds or haptic signals indicative of instructions for traveling along the route.

However, Geelen et al. teaches the device as above, 
wherein to present the route data comprises to emit sounds or haptic signals indicative of instructions for traveling along the route (see [0124, 0141] voice guidance, [0145] an internal speaker 801 to give spoken instructions).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Neumann et al. discloses the mobile compute device of claim 1, wherein the circuitry is configured to produce the route data (see p. 727, the micro-drone can measure wind direction onboard and the plume acquisition and tracking based on wind direction, i.e. produced by the circuitry onboard).

Regarding Claim 7, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein the circuitry is configured to obtain the route data from a remote compute device.

However, Geelen et al. teaches the device as above, 
wherein the circuitry is configured to obtain the route data from a remote compute device (see [0016] the navigation software could be run on a server, remote from a client device, and [0124] navigation software displaying the route, i.e. route data for display was obtained from the remote server).
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Neumann et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data produced based on a surge-cast algorithm (see p. 727-728, the plume tracking based on a surge-cast algorithm), a surge-spiral algorithm, or a raster scan algorithm (see p. 727, section 3.1, plume acquisition by a sweeping step orthogonal to wind direction until the drone would leave the search area, then a step upwind, and inverted sweeping direction (a line by line scanning, i.e. raster scan type)).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 9, Neumann et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data produced based on a gas plume model (see p. 728, Figures 2a – 2c, the route data based on ideal techniques to track an expanding plume moving downwind (i.e. route based on a particular simulated plume shape).

Regarding Claim 10, Neumann et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data that has been adjusted as a function of an environmental condition (see p. 727, plume acquisition and tracking adjusted for wind direction).

Regarding Claim 11, Neumann et al. discloses the mobile compute device of claim 10, wherein to obtain route data that has been adjusted as a function of an environmental condition comprises to obtain route data in which the route has been rotated based on a wind direction (see p. 727 plume acquisition being a set of steps orthogonal and parallel to wind direction, i.e. a standard route shape which has been rotated for the particular direction).

Regarding Claim 12, Neumann et al. discloses the mobile compute device of claim 1, wherein to obtain the route data comprises to obtain route data adjusted as a function of one or more objects present in an environment (see p. 727 Section 3.2.2, the drone stops when it reaches the source, i.e. the route being ended as a function of the gas source object).

Regarding Claim 14, Neumann et al. does not explicitly recite the mobile compute device of claim 12, wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data in which the route has been adjusted to follow an edge of a street.

However, Geelen et al. teaches the device as above, 
wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data in which the route has been adjusted to follow an edge of a street (see Figure 3 and [0148-0162] the route calculated based on user preferences including use of certain one or two way streets, i.e. following along the area of a drivable street, necessarily having edges).
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 16, Neumann et al. discloses the mobile compute device of claim 12, where to obtain route data comprises to obtain route data in which the route has been adjusted according to a surge-cast algorithm (see p. 727-728, adjusting from the plume acquisition to tracking using the surge-cast algorithm).

Regarding Claim 25, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein to present the route data comprises to present data indicative of a speed at which to travel along the route.

However, Geelen et al. teaches the device as above, 
wherein to present the route data comprises to present data indicative of a speed at which to travel along the route (see [0086, 0089] signs placed on the display map including speed limit).
The motivation to combine Neumann et al. and Geelen et al. was provided above in the rejection of Claim 1.

Regarding Claim 26, Neumann et al. discloses the mobile compute device of claim 1, wherein to obtain route data comprises to obtain route data in which the route has been adjusted to reverse a direction of a cast perpendicular to the wind, in response to a lack of detection of gas after a threshold distance has been travelled (see p. 727-728, in the surge-cast algorithm, trying to reacquire the plume by measuring gas concentration and searching crosswind for a defined distance dcast on both sides and moving upwind when the plume is acquired. I.e. reversing at the distance dcast when the plume is not acquired).

Regarding Claim 27, Neumann et al. discloses a method comprising:
obtaining, by a mobile compute device (see p. 727 the micro-drone having onboard compute capability), route data indicative of a route to be traveled along (see p. 727-729 the micro-drone having algorithms describing routes) to identify a location of a gas leak (see p. 727-729 intended for gas plume acquisition, tracking, and source declaration, which (p. 725) can be for leakage detection).

Neumann et al. does not explicitly recite the method comprising:
presenting, by the mobile compute device, the route data to a user to guide the user along the route.

However, Geelen et al. teaches a method comprising:
presenting, by the mobile compute device (see [0016, 0128] a portable navigation device with microprocessor), the route data to a user to guide the user along the route (see Figure 3, [0124] the device displaying navigation data for instructions for a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and route data of Neumann et al. to be used in a navigation device to present the data to a user, as taught by Geelen et al., with the motivation of enhancing the robustness and flexibility of the use of route data to be used for additional cases such as the guidance of users who are walking or operating ground or air vehicles (see Geelen et al., [0123]) and with the motivation of improving routing by allowing for improved updating of map data (see Geelen et al. [0015-0016]).

Regarding Claim 28, Neumann et al. discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a mobile compute device to (see p. 727 the micro-drone having onboard compute capability):
obtain route data indicative of a route to be traveled along (see p. 727-729 the micro-drone having algorithms describing routes) to identify a location of a gas leak (see p. 727-729 intended for gas plume acquisition, tracking, and source declaration, which (p. 725) can be for leakage detection).

Neumann et al. does not explicitly recite the compute device to:
present the route data to a user to guide the user along the route.

However, Geelen et al. teaches a mobile compute device with circuitry to (see [0016, 0128] a portable navigation device with microprocessor):
present the route data to a user to guide the user along the route (see Figure 3, [0124] the device displaying navigation data for instructions for a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instructions and route data of Neumann et al. to be used in a navigation device to present the data to a user, as taught by Geelen et al., with the motivation of enhancing the robustness and flexibility of the use of route data to be used for additional cases such as the guidance of users who are walking or operating ground or air vehicles (see Geelen et al., [0123]) and with the motivation of improving routing by allowing for improved updating of map data (see Geelen et al. [0015-0016]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.), further in view of  Publication US2020/0217742A1 (Steele et al.).
Regarding Claim 5, Neumann et al. discloses wherein to obtain the route data comprises to obtain route data produced based on search area data (see p. 727 section 3.1 obtaining the acquisition route based on a search area).

Neumann et al. does not explicitly recite the mobile compute device of claim 1, using search area data that is indicative of a geographic area in which a gas leak is detected.

However, Steele et al. teaches a technique for gas leak detection,  
using search area data that is indicative of a geographic area in which a gas leak is detected (see Claim 1, identifying a search area suspected to have a gas leak, which extends upwind from a gas concentration measurement point)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the search area of Neumann et al. to be indicative of a geographic area in which a gas leak is detected, as taught by Steele et al., with the motivation of improving gas leak response by allowing for location of leaks more quickly and reliably (see Steele et al. [0005-0006]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.), further in view of Publication CN105548476A (Jia) (English translation used for citations).
Regarding Claim 13, Neumann et al. does not explicitly recite the mobile compute device of claim 12, wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data adjusted to include at least a portion of a perimeter of a building.

However, Jia teaches a technique for using a route to locate a gas leak (see [0008-0011]),
wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data adjusted to include at least a portion of a perimeter of a building (see [0039] if the area to be tested is a residential building, the set flight trajectory of the drone can be from the residential building, from the bottom to the top, circle the residential buildings and fly upwards).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the routes in Neumann et al. to include the perimeter of a building, as taught by Jia, with the motivation of enhancing the robustness and flexibility of the routing to consider builds and improve timely detection of gas leakages (see Jia [0006, 0039]).
Regarding Claim 15, Neumann et al. does not explicitly recite the mobile compute device of claim 12, wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data in which the route has been adjusted to follow at least a portion of a gas line or other gas management infrastructure.

However, Jia teaches the technique as above,
wherein to obtain route data adjusted as a function of one or more objects present in the environment comprises to obtain route data in which the route has been adjusted to follow at least a portion of a gas line or other gas management infrastructure (see [0039] if the area to be measured is a gas pipeline, the set flight trajectory of the drone can be from the beginning to the end of the gas pipeline along the direction of the gas pipeline).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Neumann et al. and Jia was provided in the rejection of Claim 13.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.), further in view of NPL Publication “Olfaction and hearing based mobile robot navigation for odor/sound source search” (Song et al.).
Regarding Claim 17, Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein to obtain route data comprises to obtain route data in which the route has been adjusted to pause traversal of the route in response to a determination that a detected wind velocity satisfies a predefined threshold.

However, Song et al. teaches a technique in gas detection (see p. 2129, Abstract, robotic odor tracking),
wherein to obtain route data comprises to obtain route data in which the route has been adjusted to pause traversal of the route in response to a determination that a detected wind velocity satisfies a predefined threshold (see p. 2135, section 2.3.1, during the search process, adapting strategy, including, for low wind velocity (satisfying a threshold to be considered low), switching from a zigzag pattern to gradient, i.e. pausing traversal of the zigzag route in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the routes in Neumann et al. to use the adaptive type strategy as taught by Song et al., with the motivation of improving the robustness of the routing and accuracy by customizing routes for various conditions to improve success ratio (see Song et al. p. 2135).

Regarding Claim 18, Neumann et al. does not explicitly recite the mobile compute device of claim 17, wherein to obtain route data comprises to obtain route data in which the route has been adjusted to pause traversal of the route in response to a determination that a detected wind velocity is less than a predefined velocity.

However, Song et al. teaches the technique as above,
wherein to obtain route data comprises to obtain route data in which the route has been adjusted to pause traversal of the route in response to a determination that a detected wind velocity is less than a predefined velocity (see p. 2135, Section 2.3.1, pausing the zigzag type route in response to wind velocity being less than a limit to be characterized as “low”).
The motivation to combine Neumann et al. and Song et al. was provided above in the rejection of Claim 17.

Regarding Claim 19, Neumann et al. does not explicitly recite the mobile compute device of claim 17, wherein the circuitry is further to:
determine whether the wind velocity satisfies the predefined threshold for a predefined time period;
change, in response to a determination that the wind velocity satisfied the predefined threshold for a predefined time period, the route from a route produced based on one algorithm to a route produced based on a second algorithm, and
resume, after changing the route, traversal of the route.

However, Song et al. teaches the technique as above, including to:
determine whether the wind velocity satisfies the predefined threshold for a predefined time period (see p. 2135, the wind satisfying the “low” velocity threshold, and see p. 2132, techniques implemented by a processor, i.e. the wind velocity satisfying the condition for the predetermined time period of the clock cycle(s) for which it is being considered);
change, in response to a determination that the wind velocity satisfied the predefined threshold for a predefined time period, the route from a route produced based on one algorithm to a route produced based on a second algorithm (see p. 2135, changing from the zigzag type algorithm to the gradient type algorithm), and
resume, after changing the route, traversal of the route (see p. 2135 the strategies converted during the search process, i.e. continuing after the switching).
The motivation to combine Neumann et al. and Song et al. was provided above in the rejection of Claim 17.

Regarding Claim 20, Neumann et al. further discloses the plume tracking by a surge-cast algorithm (see p. 727), and odor source searching using the raster scan algorithm (see p. 727, section 3.1, plume acquisition by a sweeping step orthogonal to wind direction until the drone would leave the search area, then a step upwind, and inverted sweeping direction (a line by line scanning, i.e. raster scan type)).

Neumann et al. does not explicitly recite the mobile compute device of claim 19, wherein to change the route comprises to change the route from a route produced based on a surge-cast algorithm or a surge-spiral algorithm to a route produced based on a raster scan algorithm.

However, Song et al. teaches the technique as above, 
wherein to change the route comprises to change the route from a route produced based on a plume tracking algorithm (see p. 2135, from the zigzag which tracks the source) to a route produced based on searching algorithm (see p. 2135 to the gradient algorithm which is for source searching).
The motivation to combine Neumann et al. and Song et al. was provided above in the rejection of Claim 17.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.), further in view of Publication US2019/0318636A1 (Gu).
Regarding Claim 21, Neumann et al. discloses wherein the circuitry is further to:
determine one or more changes in a direction of the wind over a time period (see p. 727 wind vector estimation, and see p. 728 section 3.2.1 the wind direction re-measured every time the behavior is switched);

Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein the circuitry is further to:
determine whether the one or more changes in the direction of the wind are stochastic; and
pause, in response to a determination that the one or more changes in the direction of the wind are stochastic, traversal of the route.

However, Gu teaches a technique for routing a drone (see e.g. Claim 1), based on determinations of one or more changes in a direction of the wind over a time period (see Figure 13, [0235] determining wind direction angular change (necessarily over a time period if it is changing)), to:
determine whether the one or more changes in the direction of the wind are stochastic (see [0235] determining whether the change in angle exceeds a predetermined angle, which requires a different flight route. I.e. the direction being unpredictable such that it is not relevant for subsequent route selection); and
pause, in response to a determination that the one or more changes in the direction of the wind are stochastic, traversal of the route (see Figure 13, [0235], regeneration of the flight route by repeating S6, i.e. pausing the previous route and replacing it with a newly generated route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the routes of Neumann et al. to consider changes in the direction of the wind, in the manner taught by Gu, with the motivation of improving the autonomous behavior of the drone and user convenience by allowing adaption of the route automatically (see Gu [0006, 0239]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.) in view of Publication US2015/0153186A1 (Geelen et al.), further in view of NPL Publication “Three-Dimensional Gas Distribution Mapping with a Micro-Drone” (Bing et al.).
Regarding Claim 24, Neumann et al. discloses wherein the route is within a search area (see p. 727 Section 3.1) and the circuitry is further to:
determine whether the location of the gas leak has been identified along the route (see p. 729 source declaration).

Neumann et al. further discloses the search being based on a raster scan algorithm (see p. 727, section 3.1, plume acquisition by a sweeping step orthogonal to wind direction until the drone would leave the search area, then a step upwind, and inverted sweeping direction (a line by line scanning, i.e. raster scan type)).

Neumann et al. does not explicitly recite the mobile compute device of claim 1, wherein the circuitry is further to:
augment, in response to a determination that the location of the gas leak has been identified, the route to cover a remainder of the search area based on a raster scan algorithm.

However, Bing et al. teaches a technique to search for a gas source, including to:
augment, in response to a determination that the location of gas has been identified, the route to cover a remainder of the search area based on a raster scan algorithm (see p. 6013, 6014, and Figures 4-6, the drone sweeping and finding odor hits from a gas source, and the route continuing to cover the entire search area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the search route and search area in Neumann et al. to be searched entirely, as is taught by Bing et al., with the motivation of enhancing the robustness of the routing and improving detection by increasing the thoroughness of the search.

Allowable Subject Matter
Claims 22 and 23 are rejected under 112 and 101, and objected to as being dependent upon a rejected base claim and Claim 23 is objected to for minor informalities. However, Claims 22 and 23 would be allowable if amended to overcome the rejections and objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The prior art references NPL Publication “Gas Source Localization with a Micro-Drone using Bio-Inspired and Particle Filter-based Algorithms” (Neumann et al.), Publication US2015/0153186A1 (Geelen et al.), and Publication US2019/0318636A1 (Gu) disclose, teach, or render obvious all limitations in Claims 1 and 21 (see mapping above in the claim rejections under 103).
However, the prior art does not disclose or render obvious circuitry configured to:

determine whether changes in the wind direction have remained stochastic for at least thirty seconds; and
change, in response to a determination that the changes in the wind direction have remained stochastic for at least thirty seconds, the route from a route based on a surge-cast algorithm or a surge-spiral algorithm to a route based on a raster scan algorithm.
Examiner’s note: as interpreted based on the issues of indefiniteness described in the rejections under 112(b), above.

The combination of limitations defining the particular determination of the wind direction changes being stochastic, and the resulting changing of the specific algorithms as recited in the claim, combined with the remaining parts integrated into the mobile compute device is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claim 22 would be allowable. The subject matter of Claim 23 would also therefore be allowable as being dependent on Claim 22.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20070273624-A1 teaches subject matter including presentation and output of route data (see e.g. Claim 1, [0035, 0050]).
US-10962437-B1 teaches subject matter including a search area based on detected gas leaks (e.g. see 16:1-14).
US-20220170810-A1 teaches subject matter including determination of a flight path for gas detection including a raster pattern (see e.g. [0042]).
CN-106918367-A teaches subject matter including use of different plume discovery models based on wind speed (see e.g. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619